DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on November 11, 2021 is acknowledged. Group (I), drawn to compounds of formula (I), bifunctional degron and target ligand tethered with a linker; and compositions thereof, embraced by claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37 and 42 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    182
    544
    media_image1.png
    Greyscale
, and indicated claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37 and 42 read on said species. 
	Claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37, 42, 44 and 45 are pending and claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37 and 42 are under examination. Claims 44 and 45 are withdrawn based on the lack of unity. 

Specification
The abstract of the disclosure is objected to because the “Formula (Ia): (Ia)” is confusing. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 29 is objected to because of the following informalities: the phrase “are each is” is not grammatically correct.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities: the last four subformulas (D1a), (D1a’), (D1g) and (D1g’) on page 16 are redundant, see pages 14 and 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 3, 6, 17, 19 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, the phrase. “optionally comprising one or more additional heteroatoms” is vague because all heterocyclic rings have at least one heteroatom, see the definition of Het2, penultimate line on page 3. Thus, claims 2, 3, 6, 17 and 19 are vague. 
With regards to claims 24 and 26, the term “absent” is vague in the definitions of W, Z3 and Q. If the variables are absent the rest of the linker would not be attached. If Applicant intends a “bond,” replace the term absent with bond to overcome the rejection. Thus, claims 24-26 are vague and indefinite. 
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The definition of u, v and w does not further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The definition of y and z does not further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The “C(O)N(CH3)” group defined for the variable “X” on the penultimate subformula on page 11 falls outside of the scope of claim 2, from which said claim depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is drawn to a compound of Formula (X) wherein a Targeting Ligand is tethered to a Degron through a linker. Applicant only has support for those molecules which are embraced by Formula (TL-I) for the Targeting Ligand, Formula (L0) for the linker, and Formula (D1) for the Degron. Applicant did not have possession of all substances . 
The compounds recited in the claims are “functionally” defined and a functional description is not sufficient to represent the genus claimed. As stated by the Federal Circuit in Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997), “A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (Cust. & Pat.App.1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus․”).” Thus, said claims are rejected for inadequate written description. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 24-26, 28, 29, 34, 35 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. (WO 2017185034).
The reference teaches bifunctional compounds of formula (X), wherein a Targeting Ligand is tethered to a Degron by way of a Linker, see page 88, claim 1. The targeting ligand is capable of binding to CDK8, the degron is capable of binding to a ubiquitin ligase and the linker is defined as a group that covalently binds to the targeting ligand and degron. The following species are found on pages 77 and 84 of the reference:

    PNG
    media_image2.png
    223
    422
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    185
    495
    media_image3.png
    Greyscale
.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 6, 8, 14, 17, 19, 24-26, 28, 29, 33-35, 37 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradner et al. (US 20160176916) in view of Lai et al. (Angew. Chem. Int. Ed., 2015, 55(2), pp. 807-810), Corey et al. (US 20120190659), and Cee et al. (Angew. Chem. Int., Ed., 2009, 48, pp. 8952-8957).


    PNG
    media_image4.png
    56
    333
    media_image4.png
    Greyscale

The Targeting Ligand is further limited in claim 2 to compounds of formula (TL-1) in claim 2:

    PNG
    media_image5.png
    130
    266
    media_image5.png
    Greyscale
, wherein X=, u-v-w= 
    PNG
    media_image6.png
    71
    92
    media_image6.png
    Greyscale
, y-z= 
    PNG
    media_image7.png
    88
    80
    media_image7.png
    Greyscale
, and Het1= 
    PNG
    media_image8.png
    67
    93
    media_image8.png
    Greyscale
. 
The Degron is further limited in claim 28 to formula (D1):

    PNG
    media_image9.png
    116
    276
    media_image9.png
    Greyscale
wherein Y=NH or O, Z1= C(O), Z2= C(O), R13= H, R14= H, R15= H, R16= H, q= 0 and s= 0.  
The Linker is further limited in claim 24 to the formula (L0):

    PNG
    media_image10.png
    71
    330
    media_image10.png
    Greyscale
wherein Q= bond, p2= 0, W= O, p1= 0-4, p3= 0 and Z3= C(O).
Applicant elected the following species, which was outlined above and shown below:

    PNG
    media_image1.png
    182
    544
    media_image1.png
    Greyscale
.
Bradner et al. (‘916) teach the same PROTAC concept with heterobifunctional compounds composed of a target protein-binding ligand and an E3 ubiquitin ligase ligand that induce proteasome-mediated degradation of selected proteins via their recruitment to E3 ubiquitin ligase, and subsequent ubiquitination. These drug-like molecules offer the possibility of temporal control over protein expression. Such compounds are capable of inducing the inactivation of a protein of interest upon addition to cells or administration to an animal or human, and could be useful as biochemical reagents and lead to a new paradigm for the treatment of diseases by removing pathogenic or oncogenic proteins, see paragraph 0004 on page 1.
Bradner teaches the Degron of the following formula:
    PNG
    media_image11.png
    131
    234
    media_image11.png
    Greyscale
, among the many others, on page 9. This subformula 
Bradner further teaches the linkers of the following formula:

    PNG
    media_image12.png
    104
    390
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    188
    388
    media_image13.png
    Greyscale
, see page 19-20. The genus does not teach Z defined as a C(O), which is required for the elected specie, but not for all the present claims.  
Lai et al. also teach the PROTAC approach which comprises a small molecule inhibitor of tyrosine kinase (Target Ligand) linked to a ligand for an E3 ligase (Degron), i.e. CRBN ligand phthalimide, by varying the length of the linker, see Figure 1 on page 810 and copied below. The linkers have a C(O) group which connect to the Target Ligand as required for the elected species. 

    PNG
    media_image14.png
    441
    826
    media_image14.png
    Greyscale

Said Linkers and the phthalimide Degron are embraced by the Formuls (D1) and (L0). Lai does not teach a compound of formula (TL-I) as the Target Ligand.

The ‘659 patent teaches the following compounds:
 
    PNG
    media_image15.png
    253
    306
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    250
    323
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    214
    304
    media_image17.png
    Greyscale
among others, see page 9, as a treatment for leukemia and multiple myeloma, see page 11, left-hand column, paragraph 0096. The ‘659 patent further teaches the bond between positions 17 and 16 can be single or double, see formula (I) on page 2.

Cee et al. teach the following potent CDK8 inhibitors as corticostatin A analogues, see page 8954, Scheme 3:

    PNG
    media_image18.png
    240
    771
    media_image18.png
    Greyscale
.
The only difference between the Cee cited compounds and the ‘659 patent is H versus Applicant’s methyl at C-19 of the steroid tetracylic-fused core.  The ‘659 patent In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
	Therefore, it would be obvious to a skilled artisan to utilize the PROTAC approach to combine a small molecule (TL), e.g. CDK8 inhibitor as taught by Cee et al. and Corey et al., tethered (Linker) to a E3 ligase ligand (Degron) as taught by Bradner et al. and Lai et al. to produce a bifunctional molecule. Thus, said claims are rendered obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUSANNA MOORE/Primary Examiner, Art Unit 1624